Name: 2004/784/EC: Commission Decision of 22 October 2004 amending Decision 2003/56/EC on health certificates for the importation of live animals and animal products from New Zealand (notified under document number C(2004) 4028)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  agricultural policy;  tariff policy;  animal product;  health;  agricultural activity;  international trade
 Date Published: 2004-11-23

 23.11.2004 EN Official Journal of the European Union L 346/11 COMMISSION DECISION of 22 October 2004 amending Decision 2003/56/EC on health certificates for the importation of live animals and animal products from New Zealand (notified under document number C(2004) 4028) (Text with EEA relevance) (2004/784/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (1), and in particular Article 4 thereof, Whereas: (1) Annex V to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (the Agreement) recognises the sanitary measures for fresh meat, meat products and certain other animal products traded with New Zealand. Depending on the equivalence or non-equivalence of those measures with those required by the Community, Annex VII of the Agreement provides that appropriate official health certificates should be used in the trade of fresh meat, meat products and certain other animal products with New Zealand. (2) Commission Decision 2003/56/EC (2) lays down the certification requirements and provides models for official health certificates to be used for the importation from New Zealand of live animals and animal products. In cases where full equivalence of sanitary measures has been determined, simplified certificates may be used, models for which are set out in Annexes II to V to that Decision. (3) Account should be taken of Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (3), as amended by Commission Regulation (EC) No 650/2003 (4), and of recent acknowledgements of equivalence of sanitary measures for fresh meat, meat products, fishery products and certain other animal products traded with New Zealand. (4) Decision 2003/56/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and VII to Decision 2003/56/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 13 December 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 57, 26.2.1997, p. 4. Decision as amended by Decision 1999/837/EC (OJ L 332, 23.12.1999, p. 1). (2) OJ L 22, 25.1.2003, p. 38. Decision as last amended by Decision 2003/669/EC (OJ L 237, 24.3.2003, p. 7). (3) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 876/2004 (OJ L 162, 30.4.2004, p. 52). (4) OJ L 95, 11.4.2003, p. 15. ANNEX Annexes I and VII are amended as follows: 1. Annex I is replaced by the following: ANNEX I GLOSSARY AN= Assigned Number (a number which is arbitrarily assigned to a particular commodity and as such, will appear on the certificate) Channelling= As described in Chapter XI , point 7, of Annex VIII to Regulation (EC) No 1774/2002 of the European Parliament and of the Council (1). N/A= Not applicable Other products= As defined in Article 2 (b) of Council Directive 77/99/EEC (2) PNHC= Prevailing national health conditions of the Member State(s) in accordance with Community law. Pending the adoption of Community rules, national rules shall continue to apply subject to compliance with the general provisions of the Treaty. LIST OF ANIMALS AND ANIMAL PRODUCTS SECTION 1 Germplasm and live animals Commodity (3), Species (4)/Form (5) AN Certification (6) Animal health Public health Additional conditions 1. Semen  Cattle 1.1. Commission Working document SANCO/10035/2004-Rev. 2 N/A See footnote 1 Commission Decision 93/693/EC  Sheep/goats 1.2. PNHC (Council Directive 92/65/EEC) N/A  Pigs 1.3. Commission Decision 2002/613/EC N/A  Horses 1.4. Commission Decision 96/539/EC N/A  Deer 1.5. PNHC (Council Directive 92/65/EEC) N/A  Dogs 1.6. PNHC (Council Directive 92/65/EEC) N/A 2. Embryos (except micromanipulated embryos)  Cattle 2.1. Commission Decision 92/471/EEC N/A See footnote 1 Commission Decision 92/452/EC  Sheep/goats 2.2. PNHC (Council Directive 92/65/EEC) N/A  Pigs 2.3. PNHC (Council Directive 92/65/EEC) N/A  Equine embryos and ova 2.4. Commission Decision 96/540/EC N/A  Deer 2.5. PNHC (Council Directive 92/65/EEC) N/A  Poultry hatching eggs as in Council Directive 90/539/EEC 2.6. Commission Decision 96/482/EC N/A See footnote 1  Ratites (hatching eggs) 2.7. Commission Decision 2001/751/EC N/A  SPF eggs 2.7. Commission Decision 2001/393/EC N/A 3. Live animals  Cattle 3.1. Council Decision 79/542/EEC N/A See footnote 1  Sheep/goats 3.2. Council Decision 79/542/EEC N/A  Swine covered by Directive 64/432/EEC 3.3. Council Decision 79/542/EEC N/A See footnote 1  Deer 3.4. Council Decision 79/542/EEC N/A  Equidae 3.5.  Temporary admission 3.5.A. Commission Decision 92/260/EEC N/A See footnote 1  Re-entry 3.5.B. Commission Decision 93/195/EEC N/A See footnote 1  For slaughter 3.5.C. Commission Decision 93/196/EEC N/A See footnote 1  Permanent importation of registered equidae and equidae for breeding and production 3.5.D. Commission Decision 93/197/EEC N/A See footnote 1  Transit 3.5.E. Commission Decision 94/467/EC N/A See footnote 1  Poultry as in Council Directive 90/539/EEC 3.6. Commission Decision 96/482/EC N/A See footnote 1  Ratites 3.7. Commission Decision 2001/751/EC N/A  Dogs, cats and ferrets 3.8. N/A See footnote 1 Commercial Commission Decision 2004/595/EC Non-commercial Commission Decision 2004/203/EC (Commission working document SANCO/10374/2004 rev 2)  Minks and foxes 3.9. N/A Commercial PNHC Non-commercial PNHC  Hares and rabbits 3.10. PNHC N/A  Aquaculture animals 3.11. N/A Fishes and gametes Commission Decision 2003/858/EC Molluscs Commission Decision 2004/119/EC  live bees and bee germplasm 3.12. Commission Decision 2003/881/EC N/A  Apes 3.13. PNHC (Council Directive 92/65/EEC) N/A  Psitacidae and other birds 3.14. Commission Decision 2000/666/EC N/A  Animals for zoos, exhibitions 3.15. PNHC N/A SECTION 2 Meat (including fresh meat, poultrymeat, farmed and wild game meat), Meat preparations and meat products for human consumption, Commodity, Species/Form AN Certification Animal health Public health Additional conditions 4. Meat 4.A. Fresh meat as defined in Council Directives 64/433/EEC (7) and 79/542/EEC. Includes minced meat and unprocessed (fresh) blood/bones/fat for human consumption.  Ruminants, horses, pigs 4.A. Annex II Annex II  Annex VII (for consignments to Sweden/Finland)  TSE declaration according to Regulation (EC) No 999/2001  Minced meat must be frozen  Minced meat must be derived from cattle, sheep, pigs and goat only 4.B. Fresh poultrymeat  Poultry (Council Directive 71/118/EEC) (7) 4.B. Commission Decision 94/984/EC Commission Decision 94/984/EC Annex VII (for consignments to Sweden/Finland) 4.C. Farmed game meat  Ruminants, rabbit, pigs 4.C.1. Annex II Annex II  Other land mammals 4.C.2. Annex II Annex II  Feathered (Council Directive 91/495/EEC) (7) 4.C.3. Commission Decision 2000/585/EC Commission Decision 2000/585/EC  Ratites (Council Directive 91/495/EEC) (7) 4.C.4. Commission Decision 2000/609/EC Commission Decision 2000/609/EC Simplified certification under evaluation 4.D. Wild game meat  Ruminants, rabbit, pigs Fresh meat, excluding offal 4.D.1. Annex II Annex II Pentagonal stamp for wild game by plane or skinned and eviscerated  Other wild land mammals Fresh meat, excluding offal 4.D.2. Commission Decision 2000/585/EC Annex V Pentagonal stamp for wild game  Feathered game Fresh meat, excluding offal 4.D.3. Commission Decision 2000/585/EC Commission Decision 2000/585/EC 5. Meat preparations 5.A. Meat preparations derived from fresh meat  Ruminants, pigs 5.A. Annex II Annex II  Frozen only  Additional TSE declaration according to Regulation (EC) No 999/2001 5.B. Meat preparations derived from fresh poultrymeat  Poultry as in Council Directive 71/118/EEC (7) 5.B. Commission Decision 2000/572/EC Commission Decision 2000/572/EC 5.C. Meat preparations derived from farmed game meat  Ruminants, rabbit, pigs 5.C.1. Annex II Annex II Frozen only  Other land mammals 5.C.2. Commission Decision 2000/572/EC Annex V Frozen only  Feathered (Council Directive 91/494/EEC) (7) 5.C.3. Commission Decision 2000/572/EC Commission Decision 2000/572/EC  Ratites (Council Directive 71/118/EEC) (7) 5.C.4. Commission Decision 2000/572/EC Commission Decision 2000/609/EC Commission Decision 2000/572/EC 5.D. Meat preparations derived from wild game meat  Ruminants, rabbit, pigs 5.D.1. Annex II Annex II Frozen only  Other wild land mammals 5.D.2. Commission Decision 2000/572/EC Annex V Frozen only  Feathered 5.D.3. Commission Decision 2000/572/EC Commission Decision 2000/572/EC 6. Meat products 6.A. Meat products derived from fresh meat  Ruminants/equidae, pigs 6.A. Annex II Annex II Additional TSE declaration according to Regulation (EC) No 999/2001 6.B. Meat products derived from fresh poultrymeat  Poultry as in Council Directive 71/118/EEC (7) 6.B. Commission Decision 97/221/EC Commission Decision 97/41/EC 6.C. Meat products derived from farmed game  Pigs, Deer, Rabbit 6.C.1. Annex II Annex II  Other land mammals 6.C.2. Commission Decision 97/221/EC Annex V  Feathered 6.C.3. Commission Decision 97/221/EC Commission Decision 97/41/EC 6.D. Meat products derived from wild game  Pigs, Deer, Rabbit 6.D.1. Annex II Annex II  Other land mammals 6.D.2. Commission Decision 97/221/EC Annex V  Feathered 6.D.3. Commission Decision 97/221/EC Commission Decision 97/41/EC SECTION 3 Other products for human consumption Commodity, Species/Form AN Certification Animal health Public health Additional conditions 7. Products intended for human consumption as defined in Directive 77/99/EEC (8) 7.A. Animal casings Cattle, sheep, goats, pigs 7.A. Annex II Annex II Additional TSE declaration according to Regulation (EC) No 999/2001 7.B. Processed bones and bone products for human consumption Land mammals  fresh meat (ruminants, horses, pigs),  farmed and wild game (pigs, deer) 7.B.1. Annex II Annex II Pentagonal stamp (wild game) Additional TSE declaration according to Regulation (EC) No 999/2001  other land mammals 7.B.2. Commission Decision 97/221/EC Annex V Pentagonal stamp (wild game) Birds  fresh poultrymeat, feathered farmed and wild game 7.B.3. Commission Decision 97/221/EC PNHC 7.C. Processed animal protein for human consumption Land mammals  fresh meat (ruminants, horses, pigs),  farmed and wild game (pigs, deer) 7.C.1. Annex II Annex II Pentagonal stamp (wild game) Additional TSE declaration according to Regulation (EC) No 999/2001 Birds  fresh poultrymeat, feathered farmed and wild game 7.C.2. PNHC (based on Council Directive 92/118 EEC) PNHC (based on Council Directive 92/118 EEC) 7.D. Blood and blood products for human consumption Blood and blood products  from Ungulates,  from farmed and wild game (pigs, deer) 7.D.1. Annex II Annex II  Pentagonal stamp (for wild game blood)  Additional TSE declaration according to Regulation (EC) No 999/2001 Blood from poultry 7.D.2. Commission Decision 94/984/EC Commission Decision 94/984/EC Blood from farmed feathered game 7.D.3. Commission Decision 2000/585/EC Commission Decision 2000/585/EC Blood products  from poultry,  from farmed and wild  feathered game 7.D.4. PNHC (based on Council Directive 92/118/EEC) PNHC (based on Council Directive 92/118/EEC) 7.E. Lard, and rendered fats for human consumption From land mammals  fresh meat (ruminants, horses, pigs),  farmed and wild game (pigs, deer) 7.E.1. Annex II Annex II  Pentagonal stamp (for wild game lard)  Additional TSE declaration according to Regulation (EC) No 999/2001 From poultry, farmed and wild feathered game 7.E.2. PNHC (based on Council Directive 92/118/EEC) PNHC (based on Council Directive 92/118/EEC) 7.F. Gelatines for human consumption - as in Council Directive 92/118/EEC Gelatine 7.F.1. No certificate required Commission Decision 2000/20/EC Additional TSE declaration according to Regulation (EC) No 999/2001 Raw material for gelatine 7.F.2. No certificate required Commission Decision 2000/20/EC 8. Milk and milk products for human consumption Pasteurised milk  cattle, buffalo, sheep, goats 8.1. Commission Decision 2004/438/EC Commission Decision 2004/438/EC Not pasteurised  cattle, buffalo, sheep, goats 8.2. Commission Decision 2004/438/EC Commission Decision 2004/438/EC Must be thermised i.e. 62 °C Raw milk  cattle, buffalo, sheep, goats 8.3. Commission Decision 2004/438/EC Commission Decision 2004/438/EC 9. Fishery products for human consumption  excluding live Wild marine  Finfish  Eggs/roes  Molluscs  Echinoderms,  Tunicates, gastropods and crustaceans 9.1. N/A for non viable product Annex V See footnote 1 Wild fresh water  Salmonids  Eggs/roes  Crayfish 9.2. N/A for non viable product Annex V See footnote 1  Finfish (non salmonid)  Molluscs  Crustaceans 9.3. N/A for non viable product Annex V See footnote 1 Aquaculture products (marine and fresh water - farmed)  Salmonids  Eggs/roes 9.4. N/A for non viable product Annex V See footnote 1  Molluscs, echinoderms, tunicates, gastropods and crustaceans 9.5. N/A for non viable product Annex V  Finfish (non salmonid) 9.6. N/A for non viable product Annex V 10. Live fish, molluscs, crustaceans, including eggs and gametes For human consumption  live molluscs 10.1. Commission Decision 2003/804/EC Annex V Animal Health Certificate required under certain conditions  live echinoderms, tunicates, gastropods  live crustaceans 10.2. PNHC Annex V  live fish from aquaculture 10.3. Commission Decision 2003/858/EC Annex V Live molluscs for breeding, farming, rearing, relaying  Crassostrea gigas  other species 10.4. Commission Decision 2003/804/EC N/A Live fish for breeding, farming, rearing 10.5. Commission Decision 2003/858/EC N/A 11. Miscellaneous products for human consumption (as in Council Directive 92/118/EEC) 11.A. Honey 11.A. No certificate required PNHC 11.B. Frogs legs 11.B. No certificate required Council Directive 92/118/EEC 11.C. Snails 11.C. No certificate required Council Directive 92/118/EEC 11.D. Egg products 11.D. No certificate required Commission Decision 97/38/EC SECTION 4 Products not intended for human consumption Commodity, Species/Form AN Certification Animal health Public health Additional conditions 12. Animal casings not for human consumption (as in Regulation (EC) No 1774/2002) Cattle, sheep, goats, pigs 12 Annex IV N/A 13. Milk and milk products not for human consumption Pasteurised, UHT or sterilised (cattle including buffalo, sheep, goats) 13.1. Regulation (EC) No 1774/2002 N/A Unpasteurised colostrum and milk for pharmaceutical use (cattle including buffalo, sheep, goats) 13.2. Regulation (EC) No 1774/2002 N/A 14. Bones and bone products (excluding bone meal) horns and horn products (excluding horn meal) and hooves and hoof products (excluding hoof meal) intended for uses other than as feed material, organic fertilizers or soil improvers Products covered by Chapter X Annex VIII of Regulation 1774/2002 14 Regulation (EC) No 1774/2002 N/A Additional TSE declaration according to Regulation (EC) No 999/2001 15. Processed (rendered) animal protein for feedingstuffs (as in Regulation (EC) No 1774/2002) PAP intended for the production of petfood 15.1. Annex IV N/A See footnote 1 Additional TSE declaration according to Regulation (EC) No 999/2001 PAP derived from non-mammalian material  fish material  avian material 15.2. Regulation (EC) No 1774/2002 N/A Simplified certification under evaluation 16. Processed blood and blood products (excluding serum from equidae) for pharmaceutical or technical use (as in Regulation (EC) No 1774/2002) Fresh meat  Cattle, sheep, goats, pigs 16.1. Annex IV N/A  Equidae, birds 16.2. Regulation (EC) No 1774/2002 N/A 17. Lard and rendered fats not for human consumption, including fish oils Lard and rendered fats not for human consumption, including fish oils 17 Annex IV N/A Channelling of Category 2 material for technical purposes (oleochemical plants). Additional TSE declaration according to Regulation (EC) No 999/2001 18. Gelatines for feed or technical use (as in Regulation (EC) No 1774/2002) Gelatines for feed or technical use 18 No certificate required PNHC 19. Hides and skins (as in Regulation 1774/2002) Ungulates 19.1. Annex IV N/A Other mammals 19.2. Annex IV N/A Ratite (ostrich, emu, rhea) 19.3. Regulation (EC) No 1774/2002 N/A Simplified certification under evaluation 20. Wool, fibre, hair, bristles, feathers and part of feathers (as in Regulation (EC) No 1774/2002) Sheep wool, ruminant hair, feathers and parts of feathers 20.1. Regulation (EC) No 1774/2002 N/A Pigs bristles 20.2. Regulation (EC) No 1774/2002 N/A Other hair, decorative feathers, feathers for non industrial use and carried by travellers for private use 20.3. Regulation (EC) No 1774/2002 N/A 21. Petfood (includes processed) containing only category 3 material (as in Regulation (EC) No 1774/2002) Processed pet food (mammalian)  Hermetically sealed containers  Semi-moist and dried petfood  dogs chews from ungulates (excluding equidae) 21.1. Annex IV N/A Additional TSE declaration according to Regulation (EC) No 999/2001 Processed petfood (non-mammalian)  Hermetically sealed containers  Semi-moist and dried petfood  fish material  avian material 21.2. Annex IV N/A Additional TSE declaration according to Regulation (EC) No 999/2001 Raw petfood For direct consumption 21.3. Regulation (EC) No 1774/2002 N/A Additional TSE declaration according to Regulation (EC) No 999/2001 22. Serum from equidae (as in Regulation (EC) No 1774/2002) 22 Regulation (EC) No 1774/2002 N/A 23. Other raw materials for feeding stuffs, pharmaceutical or technical use  category 3 material only according to Regulation (EC) No 1774/2002 For feeding stuffs Cattle, sheep, goats, pigs, equidae, farmed game (pigs, deer), wild game (pigs, deer) 23.1. Annex IV N/A Channelling Additional TSE declaration according to Regulation (EC) No 999/2001 For pharmaceutical or technical use Cattle, sheep, goats, pigs, equidae, farmed game (pigs, deer), wild game (pigs, deer) 23.2. Annex IV N/A Other species 23.3. Regulation (EC) No 1774/2002 N/A 24. Apiculture products - not for human consumption (as in Regulation (EC) No 1774/2002) 24 Regulation (EC) No 1774/2002 N/A 25. Game trophies Ungulates Avian 25 Regulation (EC) No 1774/2002 N/A 26. Manure (as in Regulation (EC) No 1774/2002) 26 Regulation (EC) No 1774/2002 N/A Additional TSE declaration according to Regulation (EC) No 999/2001 2. Annex VII is replaced by the following: ANNEX VII Additional guarantees relating to live animals and animal products provided for in Annex V to Council Decision 97/132/EC The health certificate(s) for live animals and animal products listed in this Annex, shall bear the appropriate declaration set out in the corresponding legislation if they are imported for consignment to either Sweden or Finland: Live animals and animal products Declaration Live poultry  Live poultry for slaughter Annex A to Council Decision 95/410/EC  Breeding poultry Annex II to Commission Decision 2003/644/EC  Day-old chicks Annex III to Commission Decision 2003/644/EC  Laying hens Annex II to Commission Decision 2004/235/EC Fresh meat: Veal, beef and pig meat but excluding fresh meat intended for the purposes of pasteurisation, sterilisation or for treatment having an equivalent effect The fresh meat has been subject to microbiological testing for salmonella as provided for in Council Decision 95/409/EC by sampling in the establishment of origin of this meat  Fresh poultrymeat The fresh meat has been subject to microbiological testing for salmonella as provided for in Council Decision 95/411/EC by sampling in the establishment of origin of this meat  Table eggs for human consumption Commission Decision 95/168/EC (1) OJ L 273, 10.10.2002, p. 1. (2) OJ L 26, 31.1.1977, p. 85. (3) This table must be read in conjunction with Annex V of the Agreement, with particular regard to the special conditions referred to therein, attached to Council Decision 97/132/EC. (4) In the case of live animals. (5) The formation in which the product is introduced (featured). (6) Reference to legislation includes all subsequent amendments. (7) Replaced by Regulations (EC) No 853/2004 and (EC) No 854/2004 as of 1 January 2006. (8) Replaced by Regulations (EC) No 853/2004 and (EC) No 854/2004 as of 1 January 2006.